       Case 2:17-cr-01194-DJH Document 36 Filed 06/11/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-17-01194-001-PHX-DJH
10                 Plaintiff,                         ORDER
11   v.
12   Omar Alfredo Diaz-Moreno,
13                 Defendant.
14
15         Pending before the Court is the Defendant’s Pro Se Motion for a Sentence
16   Reduction Under 18 U.S.C. § 3582(c)(1)(A). (Doc. 28). The Government has filed a
17   Response in opposition. (Doc 32). For the reasons stated herein, the Court denies the
18   Defendant’s Motion.
19         I.     Background
20         The Defendant was indicted by a grand jury on one count of possession of
21   methamphetamine with intent to distribute, in violation of Title 21 U.S.C. §§ 841 (a) and
22   (b)(1)(B) (Doc. 1). The Defendant pleaded guilty to a lesser included offense of Count One
23   of the Indictment, Possession with Intent to Distribute Methamphetamine. (Doc. 17). The
24   Court accepted the parties plea agreement and sentenced the Defendant to 52 months in
25   custody followed by three-years on supervised release. (Doc. 23). The sentence was
26   ordered to run concurrently with the sentenced imposed in the Defendant’s case CR-17-
27   01212-PHX-JAT. (Id.) In that case, the Defendant was sentenced to eight-months in
28   custody followed by thirty-six months on supervised release for a violation of Title 8
         Case 2:17-cr-01194-DJH Document 36 Filed 06/11/21 Page 2 of 5



 1   U.S.C. § 1326(a), Reentry of a Removed Alien. (See Doc. 23 in CR-17-01212-PHX-JAT).
 2   The Defendant began serving his sentence on April 16, 2018 and his projected release date
 3   is December 21, 2021. He is currently being housed in Federal Correctional Institution
 4   (“FCI”) Victorville, California in a Medium II housing unit.1
 5            The Defendant is “basing his motion on the growing COVID-19 Pandemic and its
 6   outbreaks in the Federal Bureau of Prisons and detention facilities such as Reeves County
 7   Detention Center.” (Doc. 28 at 2).
 8            Legal Standards
 9                   a. Exhaustion of Administrative Remedies
10            Generally, a district court “may not modify a term of imprisonment once it has been
11   imposed” unless the Congressionally mandated exception is present. 18 U.S.C. § 3582(c);
12   see also Dillon v. United States, 560 U.S. 817, 824-25 (2010). That exception is present
13   when either the motion to modify sentence is brought by the Bureau of Prisons (“BOP”)
14   “or upon motion of the defendant after the defendant has fully exhausted all administrative
15   rights to appeal[.]” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). The statutory language is
16   unambiguous and not waivable. See United States v. Weidenhamer, 2020 WL 1929200 *2
17   (D. Ariz. Apr. 21, 2020) (“If the statutory language contains mandatory language . . . a
18   court may not excuse a failure to exhaust”) (citing Ross v. Blake, 136 S. Ct. 1850, 1858 n.2
19   (2016)). Thus, the Court may not consider a defendant’s motion without proof that he
20   meets this exhaustion requirement.
21            The Defendant filed a compassionate release request with the BOP Warden on
22   January, 8, 2021 citing “all the risks related to COVID-19.” (Doc. 28 at 11). The Warden
23   denied his request on February 10, 2021. (Id.) The Warden concluded that the Defendant
24   is ineligible for his requested relief for several reasons including that 1) the Defendant
25   “[has] an active ICE Detainer and a Public Safety Factor of Alien”: 2) he is ineligible for
26   the provisions of the First Step Act and 3) he is “Release Preparation Ineligible.” (Id. at 9).
27   The Court finds that the Defendant has exhausted his administrative remedies.
28
     1
         See https://www.bop.gov/locations/institutions/vvm/

                                                  -2-
       Case 2:17-cr-01194-DJH Document 36 Filed 06/11/21 Page 3 of 5



 1                 b. Extraordinary and Compelling Reasons
 2          Once a defendant has exhausted his administrative remedies, he may bring a motion
 3   to the district court that extraordinary and compelling reasons nonetheless warrant his
 4   release. To determine what an extraordinary and compelling reason is, the First Step Act
 5   refers to 1B1.13 n.1 of the sentencing commission’s policy statement. But, as the Ninth
 6   Circuit recently observed, since the First Step Act became law, the U.S. Sentencing
 7   Commission has not updated the 1B1.13 policy statement. Thus, the Court may, as it has
 8   previously done, considers the aforementioned policy statement, among other factors.
 9   Section 1B1.13 suggests considerations of 1) a defendant’s serious advanced illness or
10   medical condition; 2) whether the defendant is at least 65 and experiencing physical or
11   mental health problems due to his/her advanced age, and the length of time incarcerated;
12   3) specific family circumstances; and 4) other reasons as determined appropriate by the
13   Director of the BOP. See U.S.S.G. § 1B1.13 cmt. 1(A)-(B). However, courts may
14   independently determine whether such other reasons are present on a case-by-case basis
15   and without deference to the BOP. See United States v. Carter 2020 WL 3458598, at *4
16   n.3, n.4 (D. Ariz. June 25, 2020) (citations omitted).
17          Here, the Defendant asserts that his “health conditions in combination” makes him
18   vulnerable if he were to contract COVID-19. Yet, he does not state, anywhere in his
19   Motion, what those health “conditions” are. Therefore, the Court cannot make a finding
20   that his current health status presents extraordinary and compelling reasons to warrant his
21   release. Furthermore, the Defendant discusses at length the pandemic as it relates to
22   general conditions of confinement within the prison systems and detention facilities,
23   nationally. However, many courts have not considered the fact of COVID-19, itself, to be
24   an extraordinary circumstance warranting compassionate release. See United States v.
25   Acosta, 2021 WL 1790773 *3 (D.Ariz. May. 5 2021) citing United States v. Raia, 954
26   F.3d 594 at 597 (9th Cir 2020). Thus, general concerns about the spread of COVID-19 and
27   the “possibility” of exposure are insufficient to meet the extraordinary and compelling
28   reasons to reduce a sentence.


                                                 -3-
         Case 2:17-cr-01194-DJH Document 36 Filed 06/11/21 Page 4 of 5



 1            Though the Defendant’s concerns are heart felt, the Court also notes, and the
 2   government also points out, the BOP has released thousands of vulnerable inmates under
 3   the CARES Act, and it has modified operations, including restrictions in visitation, to
 4   safeguard against the spread of COVID-19. (Doc. 32 at 3-4) see also Raia, 954 F.3d at
 5   597 (“[t]he mere existence of COVID1-19 in society and the possibility that it may spread
 6   to a particular prison alone cannot independently justify compassionate release, especially
 7   considering BOP’s statutory role, and its extensive and professional efforts to curtail the
 8   spread). Indeed, currently, FCI Victorville Medium II, where the Defendant is housed, has
 9   one inmate and one staff with active COVID-19.2 Consequently, the Defendant has not
10   met his burden to show extraordinary and compelling reasons to reduce his sentence.
11                   c. Sentencing Factors
12            Although the Defendant has not provided extraordinary and compelling reasons
13   warranting his release, the Court will nonetheless consider the §3553(a) factors. Each of
14   these factors were considered by the Court at time of sentencing. First, as noted, the
15   Defendant faced two simultaneous but separate criminal prosecutions. His drug conviction
16   consisted of methamphetamine, cellular telephones and miscellaneous firearm
17   ammunition, cocaine and drug paraphernalia located in his home.                (Doc. 19).3
18   Furthermore, the Defendant does not have legal status in the United States, and he had been
19   previously removed on four known occasions. (Id.) While in the United States, he amassed
20   convictions for human smuggling, Illegal Entry, and Illegal Reentry. (Id). He amassed
21   these convictions prior to his arrest and conviction for methamphetamine possession. In
22   that case,. (Id.) He has multiple alias names and identification, and is an admitted cocaine
23   user. (Id). The Court finds that the Defendant was not deterred from his prior convictions
24   ////
25   ////
26   ////
27   ////
28   2
         https://www.bop.gov/coronavirus/ last visited on June 10. 2021.
     3
         Doc. 19 refers to the Defendant’s Presentence Investigation Report.

                                                  -4-
       Case 2:17-cr-01194-DJH Document 36 Filed 06/11/21 Page 5 of 5



 1   in the United States, therefore, he is a danger to the community, and he is presently a flight
 2   risk should he be released.
 3          Accordingly,
 4          IT IS ORDERED denying the Defendant’s Motion for A Sentence Reduction (Doc.
 5   28).
 6          Dated this 10th day of June, 2021.
 7
 8
 9                                                 Honorable Diane J. Humetewa
10                                                 United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
